POWER OF ATTORNEY We, the undersigned officers and Trustees of Putnam Mortgage Recovery Fund (the “Fund”), hereby severally constitute and appoint Jameson A. Baxter, John A. Hill, George Putnam III, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, our true and lawful attorneys, with full power to them and each of them, to sign for us, and in our names and in the capacities indicated below, the Fund’s Registration Statements on Form N-2 under the Investment Company Act of 1940, as amended, and under the Securities Act of 1933, as amended, and any and all amendments (including post-effective amendments) to said Registration Statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto our said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS our hands and common seal on the date set forth below. Signature Title Date /s/ Jameson A. Baxter Chair, Board of Trustees December 9, 2011 Jameson A. Baxter /s/ Robert L. Reynolds President and Trustee December 9, 2011 Robert L. Reynolds /s/ Jonathan S. Horwitz Executive Vice President, Treasurer, December 9, 2011 Jonathan S. Horwitz Principal Executive Officer and Compliance Liaison /s/ Steven D. Krichmar Vice President and Principal December 9, 2011 Steven D. Krichmar Financial Officer /s/ Janet C. Smith Vice President, Assistant Treasurer December 9, 2011 Janet C. Smith and Principal Accounting Officer /s/ Ravi Akhoury Trustee December 9, 2011 Ravi Akhoury - 1 - /s/ Barbara M. Baumann Trustee December 9, 2011 Barbara M. Baumann /s/ Charles B. Curtis Trustee December 9, 2011 Charles B. Curtis /s/ Robert J. Darretta Trustee December 9, 2011 Robert J. Darretta /s/ John A. Hill Trustee December 9, 2011 John A. Hill /s/ Paul L. Joskow Trustee December 13, 2011 Paul L. Joskow /s/ Kenneth R. Liebler Trustee December 9, 2011 Kenneth R. Liebler /s/ Robert E. Patterson Trustee December 9, 2011 Robert E. Patterson /s/ George Putnam, III Trustee December 9, 2011 George Putnam, III /s/ W. Thomas Stephens Trustee December 9, 2011 W. Thomas Stephens - 2 -
